Title: From Thomas Jefferson to Henry Lee, 29 March 1806
From: Jefferson, Thomas
To: Lee, Henry


                        
                            Sir
                     
                            Washington Mar. 29. 1806
                        
                        Your second letter of Feb. 24. relates to an incident which certainly I had not expected to see connected
                            with my name. I do indeed recollect that some years ago, in a conversation at mr Strode’s, and with his family alone, it
                            was mentioned by one of them, and in a very innocent way, that mr Washington had been lately there, and had asked mr
                            Strode to shew him his farm. that in the course of their conversation he said that he had purchased the place from Genl.
                            Lee. mr Strode observing that it was his property, that he had not sold it to Genl. Lee, & consequently that none but
                            himself could make a title to it, mr Washington replied that he had bought it of Genl. Lee, had paid him for it, &
                            should look to him for a title. this is correctly what I heard stated on that occasion. I do not remember that I ever
                            repeated it to any body: but am sure, if I did, that it has been without addition or suppression, in the sanctuary of
                            private society only, & in that unsuspecting way which characterises it’s conversations. that the agreement between
                            yourself and mr Washington was a conditional one was not noted then, nor known to me till I now see it in mr
                            Washington’s letter. you say I mentioned this incident to some acquaintance of mine. had you specified when, where, & to
                            whom it might have enabled me to be more particular. to Colo. Porterfield, who has been the bearer of it to you, it could
                            not have been; because, to my knowledge, I never saw him.   however I recieve with entire satisfaction the additional
                            information of mr Washington. it furnishes certainly an important feature in the transaction, and places it’s fairness on
                            solid ground.
                        I mentioned in a letter to mr Walker that “a single incident only on your part, at our meeting, I had
                            considered as not right“ this is the only expression meant for that incident. it became quite unimportant, because not
                            noticed at the time, and would require too many recollections, & too long a recapitulation for the bounds of a letter.
                            unimportant as it is however, I shall state it to you with frankness, if you shall desire it whenever we may happen to
                            meet. I return you mr Strode’s and mr Washington’s letters, & salute you with respect & consideration.
                        
                            Th: Jefferson
                     
                        
                        
                            P.S. Since writing the above, business has brought mr Strode to this place. to be certain of the
                                correctness of my own recollection I spoke with him on the subject. he states that when he remonstrated on the
                                singularity of the sale of his place without his consent, mr Washington replied with emphasis ‘Sir, Genl Lee is
                                obliged to make me a title to it, for I have bought it of him, have paid him for it, and he must make me a right.’ of
                                this mr Strode offers to give either his certificate, or his oaths, and from these words he understood, as every one
                                would, that it was an absolute sale. nor is this inconsistent with mr Washington’s letter. he therein states indeed
                                that the bargain was conditional. but he does not say that he mentioned that circumstance to mr Strode. possibly he
                                might not then think it necessary to detail to him all the particulars of his bargain with you. if so, the first
                                silence as to the circumstance of a conditional sale seems to have originated with him, rather than with mr Strode;
                                but certainly not with me.
                            April. 17. 1806. This letter has been detained for a private conveyance rather than trust it to the post.
                                it will accordingly be committed to Dr. Jones who will go about the 22d. inst. but who will know nothing of it’s
                                contents. I yesterday recieved a letter from mr Strode written since his return home, in which he says ‘I give you
                                the most solemn assurances that mr Samuel Washington told me that Genl Lee had sold him the place whereon I reside,
                                and that Lee was obliged to make him a conveyance for the same, & bound what he said by the most solemn asseveration
                                and that this fact shall be fully established I pledge my most sacred honor.’
                        
                    